— Defendant has appealed from a judgment of the Albany Trial Term of the Supreme Court in plaintiff’s favor and also from an order denying its motion for a new trial. Plaintiff was a guest in defendant’s hotel and on the evening of February 14, 1944, he sustained injuries by falling upon a walk for pedestrians leading from the public sidewalk to defendant’s inn. The ground of recovery was that the walk was icy and defendant negligently permitted snow and ice to accumulate and to remain thereon. The jury found that defendant was negligent and that plaintiff was free from contributory negligence. The proof sustains the finding. Judgment and order affirmed, with costs. Heffernan, Brewster and Lawrence, JJ., concur; Hill, P. J., and Foster, J., dissent. Plaintiff went to Hamilton for a business conference and winter sports. He testified that on the walk approaching the defendant’s inn *963there was an iey condition about the area of a dishpan and in the center a lump “about the size of half a chicken’s egg * e * about an inch”. In view of the season of the year and the proof as to weather conditions this does not constitute negligence.